Exhibit BROWN SHOE COMPANY, INC. A New York corporation BYLAWS Effective:March 6, 2008 BYLAWS of Brown Shoe Company, Inc. ARTICLE I Meetings of Stockholders Section 1.Annual Meeting.The annual meeting of the stockholders shall be held at such place within or without the State of New York as may from time to time be fixed by resolution of the Board of Directors on the fourth Thursday in May in each and every year (or if said day be a legal holiday, then on the next succeeding day not a legal holiday), at eleven o’clock in the forenoon; provided, however, that the day and time fixed for such meeting in any year may be changed by resolution of the Board of Directors to such other day not a legal holiday and to such other time as the Board of Directors may deem desirable or appropriate.If no other place for the annual meeting is determined by the Board of Directors and specified in the notice of such meeting, the annual meeting shall be held at the principal offices of the Company.The annual meeting of stockholders shall be held for the purpose of electing directors and transacting only such other business as may be properly brought before the meeting. Section 2.Notice of Stockholder Business at Annual Meeting.In addition to any other requirements imposed by or pursuant to law, the Company’s Certificate of Incorporation or these Bylaws, to be properly brought before an annual meeting, business must be (a) specified in the notice of meeting (or any supplement thereto) given by or at the direction of the Board of Directors, the Chairman of the Board, or the Chief Executive Officer, (b) otherwise properly brought before the meeting by or at the direction of the Board of Directors, the Chairman of the Board, or the Chief Executive Officer, or (c), subject to Article II, Section 8 hereof, otherwise properly brought before the meeting by a stockholder.For business to be properly brought before an annual meeting by a stockholder, the stockholder must have given timely notice thereof in writing to the Secretary of the Company.To be timely, a stockholder’s notice must be delivered to or mailed and received at the principal executive offices of the Company, not less than 90 days nor more than 120 days prior to the meeting; provided, however, that in the event that less than 100 days’ notice or prior public disclosure of the date of the meeting is given or made to stockholders, notice by the stockholder to be timely must be so received not later than the close of business on the 10th day following the day on which such notice of the date of the annual meeting was mailed or such public disclosure was made.For purposes of these Bylaws, “public disclosure” shall mean disclosure in a press release reported by the Dow Jones, Associated Press, Reuters or comparable national news service, or in a document publicly filed by the Company with the Securities and Exchange Commission pursuant to Section 13, 14 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).A stockholder’s notice to the Secretary shall set forth as to each matter the stockholder proposes to bring before the annual meeting(a) a brief description of the business desired to be brought before the annual meeting and the reasons for conducting such business at the annual meeting,(b) the name and address, as they appear on the Company’s books, of the stockholder proposing such business,(c) the class and number of shares of the Company whichare beneficially owned by the stockholder, and (d) any material interest of the stockholder in such business.Notwithstanding anything in the Bylaws to the contrary, but subject to Article II, Section 8 hereof, no business shall be conducted at an annual meeting except in accordance with the procedures set forth in this Section 2.The Chairman of an annual meeting shall, if the facts warrant, determine and declare to the meeting that business was not properly brought before the meeting in accordance with the provisions of this Section 2, and if he should so determine, he shall so declare to the meeting and any such business not properly brought before the meeting shall not be transacted.The Chairman of an annual meeting shall have absolute authority to decide questions of compliance with the foregoing procedures, and his or her ruling thereon shall be final and conclusive.The provisions of this Section 2 shall also govern what constitutes timely notice for purposes of Rule 14a-4(c) under the Exchange Act.The meeting may be adjourned from time to time until its business is completed. Section 3. Special Meetings.Special meetings of the stockholders may be held upon call by the majority of the Board of Directors, the Chairman of the Board, or the Chief Executive Officer, at such time as may be fixed by the Board of Directors, the Chairman of the Board, or the Chief Executive Officer, and at such place within or without the State of New York as may be stated in the call and notice.The meeting may be adjourned from time to time until its business is completed. Section 4.Notice of Meetings.Written notice of the time, place and purpose or purposes of every meeting of stockholders, signed by the Chairman of the Board or the Chief Executive Officer, the President or a Vice-President or the Secretary or an Assistant Secretary, shall be served either personally, by mail or electronically, not less than ten days nor more than sixty days before the meeting, upon each stockholder of record entitled to vote at such meeting and upon each other stockholder of record who, by reason of any action proposed at such meeting, would be entitled to have his stock appraised if such action were taken. If mailed, such notice shall be directed to each stockholder at his address as it appears on the stock book unless he shall have filed with the Secretary of the Company a written request that notices intended for him be mailed to some other address, in which case it shall be mailed to the address designated in such request.Such further notice shall be given by mail, publication or otherwise, as may be required by the Certificate of Incorporation of the Company or by law. Section
